DETAILED ACTION
	The Office Action mailed 3/3/21 is hereby vacated and a NEW Non-Final rejection is issued herein. The New Non-Final rejection is issued to correct the “Disposition of claims” on the PTO-326. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on  8/4/2020  and the amendment of claims has been entered.  Claims 35-40 are newly added. 
Claims 21-25, 27-28 and 30-40 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 21-23, 25, 27-28 and 30-34 under 35 U.S.C. 103 as being unpatentable over Rousselot (The anti-aging power of collagen peptides, Rousselot; online presentation, 10/2/2012, cited on IDS and previously presented) in view of Walston (“Sarcopenia in older adults” Curr Opin Rheumatol. 2012; 24(6); 623-627,previously presented) and  De Ferra et al. (US 2012/0141448, previously presented) as evidenced by Peptan ® (accessed on 5/13/19 at https://www.peptan.com/contact/faq/which-type-of-collagen-is-peptan, previously presented) is maintained and extended to NEW claims 35 and 37. 
With respect to claim 21, Rousselot teaches Peptan ® collagen peptides (p. 4). Rousselot teaches that Peptan ® collagen peptides have scientifically proven benefits, including prevention of sarcopenia (p. 16, 23). Peptan ® also discloses that the collagen peptides are obtained by enzymatic hydrolysis of collagen (p. 6).  Rousselot teach two collagen hydrolysates, Peptan ® 2000 Da and 5000 Da (p. 7). Rousselot teaches that collagen hydrolysates of 2-5 kDa is soluble in cold water and highly digestible (p. 6), meeting the limitation “wherein the collagen hydrolysate has a mean molecular weight of up to 5,000 Da”.
Rousselot defines sarcopenia as loss of muscle with age (p. 23). In particular, Rousselot teaches that sarcopenia affects 30% of 60 plus year olds and 50% of 80 plus year olds and food/supplements with collagen is an efficient solution to keep healthy muscles and lean body mass (p. 23).  With respect to the limitation “repeatedly orally administering collagen hydrolysate”, Rousselot teach that sufficient intake of protein is very important to maintain muscle mass and 20-30 g/day of high quality protein per meal is recommended and food/supplements containing collagen are an efficient solution to keeping healthy muscles and lean body mass (p. 23). 
Rousselot does not explicitly teach administering the collagen hydrolysate for stimulating conversion of body fat mass into muscle mass, however the teachings of Walston cure this deficiency. 
	With respect to the limitation “stimulating conversion of body fat mass into muscle mass in a patient…in need of conversion of body fat mass into muscle mass”,  Walston teaches age related biological changes drive sarcopenia. Walston teaches that it is increasingly clear that obesity and fat infiltration into skeletal muscle play an important role in sarcopenia. Walston teaches that a longitudinal study of age related changes in skeletal muscle and body composition in older adults, recently identified that increased fat mass was associated with lower muscle quality and an accelerated loss of lean body mass (3rd para of Introduction). 
	It would be obvious to a person of ordinary skill  in the art to administer the collagen hydrolysate of Rousselot to a sarcopenic patient in need conversion body fat mass into muscle mass because Walston teaches that increased fat mass was associated with lower muscle quality in sarcopenic patients. Therefore, a person of ordinary skill in the art would be motivated to administer the collagen hydrolysate to the sarcopenic patients with increased fat mass.  There is a reasonable expectation of success given that Rousselot teaches food/supplements with collagen is an efficient solution to keep healthy muscles and lean body mass.
Rousselot does not teach the hydrolysate is administered in conjunction with muscle exercise. However, the teachings of De Ferra et al. cure this deficiency. 
De Ferra et al. teach administration of pure phosphatidic acid or phosphatidic acid-enriched lecithin for increasing muscle strength, wherein the method further comprising the ingestion of 20 to 100 grams of protein such as whey or partially hydrolyzed collagen protein (Abstract, claims 1, 7, 10 and [0026]). De Ferra et al. teach that partially hydrolyzed collagen is a complete protein that is easily digested. De Ferra et al. also teach that the recommended protein, hydrolyzed collagen should be taken from approximately 90 minutes before until 90 minutes after exercise for best results [0016,0026].
It would have been obvious to a person of ordinary skill in the art to administer the collagen hydrolysate of Rousselot in conjunction with exercise as taught by De Ferra et al. because the reference teaches that best results are achieved when taken with exercise. There is a reasonable expectation of success give that collagen hydrolysates are routine in the art and De Ferra et al. teach that better results are achieved while administering in conjunction with exercise. 
With respect to the limitation “stimulating conversion of body fat mass into muscle mass in a patient”, the collagen hydrolysate of Rousselot administered in conjunction with exercise as taught by De Ferra et al. to the sarcopenic patients with increased fat mass of Watson, would inherently have all of the activities and properties of the composition of claim 21.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the combined references of Rousselot, Watson and De Ferra et al. make obvious administering the same composition (collagen hydrolysate having a mean MW of up to 5,000 Da) to a patient in need of conversion of body fat mass into muscle mass in conjunction with exercise, meeting all the limitations of claim 21. Therefore the same composition administered in the same manner would necessarily have the same function of stimulating conversion of body fat mass into muscle. 
With respect to claim 22, Rousselot also teaches the collagen peptides are a versatile and easy to use powder for drinks, powder blends, dairies or capsules and tablets (p. 31). Administration of a drink, meets the limitation of “orally administering a solution of the collagen hydrolysate”. 
With respect to claim 23, Rousselot teach that sufficient intake of protein is very important to maintain muscle mass and 20-30 g/day of high quality protein per meal is recommended and food/supplements containing collagen are an efficient solution to keeping healthy muscles and lean body mass (p. 23). De Ferra et al. teach ingestion of 20 to 100 grams of partially hydrolyzed collagen which overlaps with the claimed range. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the amount of hydrolyzed collagen for improved muscle growth/mass. The MPEP 2144.05 (Obviousness of Ranges) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to claim 25, Rousselot defines sarcopenia and loss of muscle with age. In particular, Rousselot teaches that sarcopenia affects 30% of 60 plus year olds and 50% of 80 plus year olds and food/supplements with collagen is an efficient solution to keep healthy muscles and lean body mass (p. 23).  Rousselot does not explicitly teach administration to adults of 50 years or greater, however the teachings of Rousselot is suggestive of the limitation of claim 25. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer the collagen hydrolysate for sarcopenia to older adults of 50 years or greater because Rousselot teaches that sarcopenia is the loss of muscle occurring with age and older adults greater than 50 years of age ingest less than the recommended dietary allowance of protein. Furthermore, Rousselot teaches that sarcopenia affects 30% of 60 plus year olds and 50% of 80 plus year olds and food/supplements with collagen is an efficient solution to keep healthy muscles and lean body mass. There is a reasonable expectation of success given that Rousselot teaches a positive association between protein ingestions and muscle mass and teaches treatment of sarcopenia with collagen hydrolysate. 
With respect to claim 27, De Ferra et al. teach that the recommended protein, hydrolyzed collagen should be taken from approximately 90 minutes before until 90 minutes after exercise for best results [0016].  90 minutes before and 90 minutes after meet the limitation of “within two hours after…”.
With respect to claims 28 and 32, De Ferra et al. also teach that the recommended protein, hydrolyzed collagen should be taken from approximately 90 minutes before until 90 minutes after exercise for best results [0016]. Administration of collagen hydrolysate from 90 before exercise meets the limitation of “immediately before a muscle exercise” and “wherein the patient performs a muscle exercise before at least one oral administration of collagen hydrolysate”.
With respect to claims 30 and 31, as evidenced by Peptan ®, the collagen peptides are derived from human bones and skin. Peptan ® also discloses that the collagen peptides are small bioactive peptides obtained by enzymatic hydrolysis of collagen that reduces the collagen protein into small peptides with a MW of lower than 5000 Da., meeting the limitation “wherein the collagen hydrolysate is manufactured by the enzymatic hydrolysis of a collagen containing starting material” (claim 30) and “wherein the collagen containing starting material is selected from the skin or bone of vertebrates” (claim 31). 
With respect to claim 33, De Ferra et al. teach that at the end of each workout, subjects were provided with a collagen protein drink of collagen peptides mixed with 500 mls of water [0036]. De Ferra et al. teach that the test subject performed the same training program for four days each week and received the collagen hydrolysate drink daily on each training day [0035-0036]. 
With respect to claim 34, De Ferra et al. also teach that the recommended protein, hydrolyzed collagen should be taken from approximately 90 minutes before until 90 minutes after exercise for best results [0016]. De Ferra et al. also teach that the recommended protein, hydrolyzed collagen should be taken from approximately 90 minutes before until 90 minutes after exercise for best results [0016]. De Ferra et al. teach that at the end of each workout, subjects were provided with a collagen protein drink of collagen peptides mixed with 500 mls of water [0036]. Administration of collagen hydrolysate 90 minutes after exercise meets the limitation of “within two hours after a muscle exercise”.
With respect to NEW claims 35 and 37, Rousselot teach two collagen hydrolysates, Peptan ® 2000 Da and 5000 Da (p. 7). Rousselot teaches that collagen hydrolysates of 2-5 Da is soluble in cold water and highly digestible (p. 6).




The rejection of claims 21-25, 27-28, 30-34 under 35 U.S.C. 103 as being unpatentable over Rousselot (The anti-aging power of collagen peptides, Rousselot; online presentation, 10/2/2012, cited on IDS and previously presented) in view of Walston (“Sarcopenia in older adults” Curr Opin Rheumatol. 2012; 24(6); 623-627, previously presented), De Ferra et al. (US 2012/0141448, previously presented) and Livestrong (https://www.peptan.com/contact/faq/which-type-of-collagen-is-peptan, previously presented) as evidenced by Peptan ® (accessed on 5/13/19 at https://www.peptan.com/contact/faq/which-type-of-collagen-is-peptan, previously presented) is maintained and extended to NEW claims 35 and 37.
The references are presented in detail above. The references do not teach the collagen hydrolysate is administered at approximately 15g per day. However, the teachings of Livestrong cure this deficiency.
Livestrong teaches 10-20 grams of protein after workout to aid in recovery (p. 3).
With respect to claim 24, the dose of an active ingredient in a composition is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, De Ferra et al. teach 20 to 100 g of hydrolyzed collagen [0026] and Livestrong teaches 10-20 grams of protein after a workout to aid in better recovery. Therefore, the amount of protein is a result driven variable because it aids in muscle recovery.  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the amount of hydrolyzed collagen, to arrive at the dose of claim 24. There is a reasonable expectation of success given that livestrong teaches dieticians recommend the dose after workout. 


Claims 21-23, 25, 27-28 and 30-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rousselot (The anti-aging power of collagen peptides, Rousselot; online presentation, 10/2/2012, cited on IDS and previously presented) in view of Walston (“Sarcopenia in older adults” Curr Opin Rheumatol. 2012; 24(6); 623-627), De Ferra et al. (US 2012/0141448, previously presented) and Elsawy et al. (“Physical activity guidelines for older adults” American Family Physician Jan. 2010, Vol. 81 (1))  as evidenced by Peptan ® (accessed on 5/13/19 at https://www.peptan.com/contact/faq/which-type-of-collagen-is-peptan, previously presented). This is a NEW rejection. 
The teachings of the Rousselot, Walston and De Ferra et al. are presented above in detail. The references do not teach the exercise are performed three times weekly. However, the teachings of Elsawy et al. cure this deficiency.
Elsawy et al. teach that muscle strength decreases with age and may lead to loss of autonomy and increased disability (p. 55, 2nd col.). Elsawy et al. teach key recommendations to promote and maintain health, older adults should participate in vigorous intensity aerobic activity for at least 20 mins on three days of the week (top of p. 56:Key recommendations for practice). Elsawy et al. teach that studies show that activity performed at least three days a week may reduce the risk of injury and excessive fatigue while producing health benefits (p. 58, top of 1st col.).
With respect to NEW claims 36, and 38-40, it would have been obvious to a person of ordinary skill in the art to optimize how many times the patient in need of conversion of body fat mass into muscle mass of Rousselot, Watson and De Ferra et al. exercises. How many times a subject exercises in a week depends on fitness and strength levels and is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, De Ferra et al. teach the subject performed exercises 4 days a week and Elsawy et al. teach that studies show that activity performed at least three days a week may reduce the risk of injury and excessive fatigue while producing health benefits. It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the amount of exercise to three times weekly to the patient in need of conversion of body fat mass into muscle mass, to arrive at the exercise regimen of claims 36 and 38-40.


Response to Arguments
Applicant's arguments filed 8/4/2020 have been fully considered but they are not persuasive. Applicants argue that none of the cited references alone or in combination explicitly teach the patient population is in need of conversion of body fat mass into muscle mass. Applicants argue that the patient population targeted by the claimed method is different from and not obvious over sarcopenic patients. Applicants argue that patients in need of conversion of body fat mass into muscle mass include patient’s overweight patients that might not necessarily have sarcopenia. Applicants argue that Watson teaches not all patients with sarcopenia are in need of conversion of body fat mass into muscle mass. Applicants argue according to Watson, sarcopenic patients, in particularly elderly patients are usually rather lean. Applicants further argue that Rousselot does not teach administration of collagen hydrolysate to sarcopenic patients. Applicants state for the purposed of argument, that Rousselot teaches the administration to a sarcopenic patient, this teaching would not provide one of ordinary skill in the art any rationale to administer the collagen to a patient in need to conversion of body fat mass into muscle mass because the sarcopenic patient is not necessarily is in need of conversion of body fat mass into muscle mass. Applicants argue claim 21 can be a patient suffering from increased fat tissue in the belly region, which is not at all related to fat infiltration into the skeletal muscle. Applicants argue that De Ferra does not cure the deficiencies of Rousselot because De Ferra et al. does not even mention body fat mass or body fat ratio. 
Applicants argue that the instant invention has unexpected effects. Applicants point to Figure 1 (results of clinical study of 60 men aged 65 yrs, administered 15 g or collagen daily during twelve week in combination with muscle exercise) that discloses a significant increase of fat free mass and a decrease in body fat mass compared to the placebo group. Applicants discuss a similar study of 167 healthy adults (non-sarcopenic adults) from 30-60 years old, disclosed an increase of fat free mass and decrease in fat mass after twelve weeks of collagen hydrolysate administration in combination with muscle exercise (the data was originally presented in the Oesser poster provided in the IDS 7/24/19-Applicants are presenting photos in this response). The same collagen hydrolysate was used in the instant invention and the Oesser poster. Exhibit A is photographs of four participants. Applicants also argue that the results are similar to those presented in Zdzieblick et al. Applicants argue therefore, the method of claim 1 is highly effective in patients who are non-sarcopenic. Applicants argue that the effectiveness of the claimed method could not have reasonably been predicted in view of the Rousselot, Watson and De Ferra et al. 
These arguments are not persuasive because the patient population of claim 21 is broad and does not exclude older adults with sarcopenia that are in need of conversion of body fat mass into muscle mass. As indicated above, Rousselot teaches the collagen hydrolysate for sarcopenia and Walston teaches age related biological changes drive sarcopenia. Rousselot also teach that sufficient intake of protein is very important to maintain muscle mass and 20-30 g/day of high quality protein per meal is recommended and food/supplements containing collagen are an efficient solution to keeping healthy muscles and lean body mass. Walston teaches that it is increasingly clear that obesity and fat infiltration into skeletal muscle play an important role in sarcopenia. Walston teaches that a longitudinal study of age related changes in skeletal muscle and body composition in older adults, recently identified that increased fat mass was associated with lower muscle quality and an accelerated loss of lean body mass (3rd para of Introduction). Therefore,  it would be obvious to a person of ordinary skill  in the art to administer the collagen hydrolysate of Rousselot to a sarcopenic patient in need conversion body fat mass into muscle mass because Walston teaches that increased fat mass was associated with lower muscle quality in sarcopenic patients. Therefore, a person of ordinary skill in the art would be motivated to administer the collagen hydrolysate to the sarcopenic patients with increased fat mass. The Examiner agrees that the patient population can include a patient suffering from increased fat tissue in the belly region, which is not at all related to fat infiltration into the skeletal muscle. However, claim 21 is broad and also include older adults with sarcopenia. 
	 With respect to the “unexpected results”, MPEP 716.02(d) states: Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, Fig. 1 and the pictures presented are not commensurate in scope with the claims. In particular 
claim 21 is drawn to conversion of body fat mass into muscle fat mass by repeatedly administering a collagen hydrolysate , wherein the collagen hydrolysate has a mean MW of up to 5,000 Da. However, the unexpected results are after 12 weeks of administration of the 15g of collagen hydrolysate, wherein the collagen hydrolysate is administered after 60 mins of specific exercise done 3X’s weekly. Importantly, the patient population of Fig. 1 are older adults with sarcopenia. The data from the Oesser poster is also not commensurate in scope with the claims for the same reasons presented above. The MPEP 2145 states: “Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion”. In the instant case, the “unexpected results” were considered, but are not persuasive to overcome the 103 rejection of record. The results are not persuasive because the combined prior art makes obvious administration of the same collagen hydrolysate to a population that meets the limitations of the instant claims. Moreover, collagen hydrolysates that meet the limitations of the claims are well known in the art. 
For the reasons presented above, the rejection is maintained. 
	
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARA L MARTINEZ/Examiner, Art Unit 1654